Citation Nr: 1018597	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the Veteran's death.

2.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1963.  He also served with the U.S. Army Reserves 
from December 1963 to January 1968 and from May 1973 to 
January 1994 with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  The 
Veteran died in June 2001 and the appellant is the Veteran's 
surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma

In December 2007, the Board remanded these matters to the RO 
for proper VCAA notice and to obtain the Veteran's Reserve 
personnel record showing any dates of service, such as 
ACDUTRA.  After accomplishing the requested action to the 
extent possible, the RO continued the denial of each claim 
(as reflected in the date supplemental statement of the case 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

In February and March 2010, the Board received additional 
evidence submitted by the appellant.  She did not provide a 
waiver of initial RO consideration with respect to this 
evidence.  Nonetheless, the Board will not refer this 
evidence to the agency of original jurisdiction, because the 
Board has determined that it is redundant and cumulative of 
evidence previously considered by the RO or it is not 
pertinent to the claims on appeal.  See 38 C.F.R. 20.1304(c) 
(2009).  Specifically, the Board finds that the chronological 
statements of retirement points dated in June 1999, the 
Veteran's DD Form 214 and certificate of retirement is 
redundant and cumulative of the evidence previously 
considered by the RO in adjudication of her claims.  In 
addition, the appellant's statement in support of claim dated 
in March 2010 that is associated with that evidence is 
considered cumulative as it essentially discusses the same 
material that was previously considered by the RO.  With 
respect to the copy of sections of Vietnam History in the 
World Book Encyclopedia, the Board notes that the definition 
of wartime service is a matter of law and the term "period 
of war" for the Vietnam Era is defined by VA regulation 
under 38 C.F.R. § 3.2 (2009).  Accordingly, the Board 
concludes that the article on the Vietnam War is not 
pertinent to the appellant's claim on appeal concerning the 
determination of whether the Veteran served in active 
military service during a "period of war." 

The Board observes that the Veteran submitted another claim 
for entitlement to burial benefits in March 2010.  
Accordingly, the issue of entitlement to burial benefits has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In January 2003, the RO denied the claim of entitlement 
to service connection for cause of the Veteran's death.  The 
appellant did not file a notice of disagreement with this 
decision.

2.  Evidence associated with the claims file subsequent to 
the January 2003 rating decision is not new or material and 
does not raise a reasonable possibility of substantiating the 
appellant's claim of entitlement to service connection for 
cause of the Veteran's death.

3.  The evidence of record shows that the Veteran did not 
have 90 days of active military service during a period of 
war.




CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement 
to service connection for cause of the Veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for cause of the Veteran's death is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

3.  The criteria for an award of VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1521(j), 1541, 5103A 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.23 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With respect to the appellant's claim for death pension 
benefits, a VCAA letter dated in October 2004 notified the 
Veteran of what evidence was necessary to support her claim.  
Specifically, she was informed that the evidence must show 
that the Veteran served on active duty for at least 90 days 
of which was during a wartime period or the Veteran had 
active military service for an aggregate of 90 days or more 
in two or more separate periods of service, during more than 
one period of war or the Veteran served any amount of time 
during a period of war and was discharged for a service-
connected disability or at the time of death, the Veteran was 
receiving (or entitled to receive) VA disability compensation 
or retirement pay for a service-connected disability and the 
appellant's net worth and income do not exceed certain 
requirements.  All of this information was provided to the 
appellant prior to the AOJ's initial denial of the claim.

Additional VCAA requirements apply to Dependency Indemnity 
and Compensation (DIC) benefits based on service connection 
for cause of death.  Generally, section 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In addition, the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  Id.

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial. 

VCAA letters dated in March 2008 and December 2009 provided 
the appellant with the criteria for reopening the previously 
denied claim of entitlement to service connection for cause 
of the Veteran's death, the criteria for establishing service 
connection for cause of the Veteran's death, and information 
concerning why the claim was previously denied.  The March 
2008 letter notified the appellant of what evidence she was 
required to provide to reopen the claim and establish service 
connection for cause of the Veteran's death.  Specifically, 
the appellant was informed that her service connection claim 
for cause of the Veteran's death was previously denied, 
because the death certificate indicates that the cause of the 
Veteran's death was renal failure due to sepsis caused by the 
Veteran's multiple myeloma and the Veteran's service 
treatment records did not show a diagnosis of myeloma during 
service.  The letter noted that the evidence the appellant 
submits should be related to this fact.  The December 2009 
letter informed the appellant of the disabilities for which 
the Veteran was service-connected at the time of his death.  
In addition, the letter notified the appellant in general of 
the criteria to substantiate her cause of death claim.  The 
March 2008 and December 2009 VCAA letters informed the 
appellant of her and VA's respective duties for obtaining 
evidence.  

The Board observes that this information was provided 
subsequent to the initial AOJ decision.  Nonetheless, this 
error is not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of the notice.  Not only has the 
Veteran been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ readjudicated the case by way of 
the supplemental statement of the case issued in February 
2010 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

Based on the foregoing, the Board finds that the requirements 
of VCAA regarding the duty to notify have been met and that 
VA has no further duty to notify prior to Board adjudication. 
  
With regard to the duty to assist, the claims file contains 
service treatment records, Reserve personnel records, VA 
treatment records, private treatment records, the Veteran's 
terminal hospital record and a copy of the Veteran's death 
certificate.  The Board notes that the RO did not provide a 
VA opinion with respect to the appellant's claim to reopen 
entitlement to service connection for cause of the Veteran's 
death.  For claims to reopen, VA is not required to provide 
an examination or obtain a medical opinion to create new 
evidence that may or may not be material.  See 38 C.F.R. § 
3.159(c)(4)(iii).  Accordingly, VA is not required to provide 
the appellant with a VA opinion in conjunction with that 
claim.

As noted in the Introduction section, these claims were 
previously remanded in December 2007 in order to provide the 
appellant with proper notice with respect to her cause of 
death claim as required in Hupp v. Nicholson, 21 Vet. App. 
342 (2007) and to obtain the Veteran's Reserve personnel 
records, showing his dates of service, such as ACDUTRA.  The 
Board observes that the Veteran was provided with notice that 
complies with the requirements in Hupp in March 2008 and 
December 2009.  In addition, the RO obtained the Veteran's 
Reserve personnel records, which reveals his dates of service 
in the Reserves.  The Board recognizes that the record does 
not contain the Veteran's specific dates for ACDUTRA.  
Nonetheless, the Reserve personnel records include the 
Veteran's retirement points for each year of service with the 
Reserves.  The rationale behind the remand to obtain the 
Veteran's Reserve service dates was to determine whether the 
Veteran had an aggregate of 90 days of qualifying active 
military service within one or more periods of war.  In this 
regard, the retirement points sheet reveals that the Veteran 
had an aggregate of more than 90 days of ACDUTRA during two 
periods of war.  Therefore, a remand to obtain the Veteran's 
specific ACDUTRA dates is not necessary.  Accordingly, the 
Board finds that there has been substantial compliance with 
the December 2007 remand directive.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Additionally, the claims file contains the appellant's 
statements in support of her claim.  The Board has carefully 
reviewed such statements and it concludes that she has not 
identified further available evidence not already of record.  
In addition, the appellant submitted a VCAA notice response 
in January 2010 indicating that she has enclosed all 
remaining information or evidence that will support her claim 
or she has no other information or evidence to give VA to 
support her claim.  There is no other indication in the file 
that there are additional relevant available records that 
have not yet been obtained.  Therefore, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to her claim. 

II. New and Material Evidence

An unappealed rating decision dated in January 2003 denied 
the appellant's claim of entitlement to service connection 
for cause of the Veteran's death on the basis that the cause 
of the Veteran's death was renal failure due to sepsis due to 
multiple myeloma, the Veteran was not service-connected for 
these disorders, the record does not show a diagnosis of 
multiple myeloma in service and there was no medical evidence 
showing a connection between the Veteran's cause of death and 
service.  The relevant evidence of record at the time of the 
January 2003 rating decision consisted of a death 
certificate, service treatment records, VA treatment records 
dated from December 1993 to February 1997, private treatment 
records from Midwest Regional Medical Center, which included 
his terminal hospital records, private treatment record from 
Naz Medical Center and lay statements by the appellant.  The 
appellant did not file a notice of disagreement for that 
claim within the one-year time limit after the January 2003 
rating decision.  Therefore, the January 2003 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In September 2004, the RO received another application for 
dependency and indemnity compensation.  The relevant evidence 
of record received since the January 2003 rating decision 
includes VA treatment records dated from March 1993 to 
February 2001, private treatment records from Midwest 
Regional Medical Center and lay statements from the 
appellant.  

The Board notes that the Veteran's Reserve personnel records 
were associated with the claims file subsequent to the 
original adjudication of the claim in January 2003.  Under VA 
regulations, if VA receives or associates with the claims 
folder relevant official service department records at any 
time after a decision is issued on a claim that existed and 
had not been associated with the claims folder when VA first 
decided the claim, VA will reconsider the claim, not 
withstanding paragraph (a) of the same section (which defines 
new and material evidence). 38 C.F.R. § 3.156(c).  In this 
case, the additional service records associated with the 
claims file do not relate to the appellant's service 
connection claim for cause of the Veteran's death and 
therefore it is not considered relevant evidence.  Thus, the 
RO properly adjudicated the issue as a claim to reopen. 

With respect to the additional VA and private treatment 
records, the Board finds that the evidence is not considered 
"new," because it is redundant and cumulative of the 
evidence of record at the time of the January 2003 rating 
decision.  The private treatment records reveal that the 
Veteran was being treated for multiple myeloma, liver failure 
and sepsis immediately prior to his death.  Nothing in the 
medical records indicates that the Veteran's cause of death 
was related to his service-connected disabilities or military 
service.  

The appellant asserts that the Veteran's medication given to 
him many years ago to treat his service-connected meningitis 
in the long run led to his death.  She also contends that the 
Veteran's service-connected meningitis was related to his 
multiple myeloma and led to his death.  The appellant 
included the definitions of meningitis, leukemia and multiple 
myeloma and stated that meningitis frequently occurs in the 
course of other illness.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, 
the Board must still determine whether the evidence submitted 
is competent.  In the present case, the lay statements from 
the appellant relating the Veteran's multiple myeloma, sepsis 
and liver failure to the Veteran's military service and/or 
his service-connected meningitis cannot be accepted as 
competent medical evidence establishing a nexus opinion.  See 
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified to offer 
medical diagnoses, statements, or opinions).  The Board may 
not accept these statements as competent evidence that might 
be sufficient to reopen the previously disallowed claim.  The 
appellant was provided ample opportunity to submit a medical 
opinion that echoed her lay statements.  Unfortunately, the 
Veteran's VA treatment records, private treatment records and 
service treatment record do not indicate that there is any 
relationship between his multiple myeloma and his military 
service to include any of his service-connected disabilities.  

In the absence of any competent new evidence that raises a 
reasonable possibility of substantiating the appellant's 
claim, the Board finds that new and material evidence has not 
been submitted.  38 C.F.R. § 3.156(a).  Accordingly, the 
appellant's request to reopen the previously disallowed claim 
of entitlement to service connection for the cause of the 
Veteran's death must be denied.  Id.

III. Pension Benefits

The law authorizes the payment of death pension to the 
surviving spouse of each veteran of a period of war who met 
the service requirements prescribed in 38 U.S.C.A. § 1521(j) 
or who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service 
connected disability.  38 U.S.C.A. § 1541 (West 2002).  In 
order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b) (2009).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j) 
(West 2002); 38 C.F.R. § 3.3(a) (2009).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); 38 C.F.R. § 3.6 (2009)
 
Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently 
defined by statute to encompass the following periods: from 
April 21, 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990 and 
ending on a date yet to be prescribed (the Persian Gulf War).  
38 C.F.R. § 3.2 (2009).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for death 
pension benefits where a veteran's service department records 
fail to show threshold eligibility lacks legal merit or legal 
entitlement and it must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

A review of the Veteran's service personnel records reveal 
that the Veteran served on active duty with the U.S. Army 
from January 4, 1962 to December 22, 1963.  While on active 
duty, he served in Germany from August 1962 to December 1963.  
He did not serve in Vietnam.  As the Veteran did not serve in 
Vietnam, the beginning date of the Vietnam Era is August 5, 
1964, which is after he completed his active duty service.  
Accordingly, this period of active military service was not 
during a period of war. 

The Board observes that Veteran served with the U.S. Army 
Reserves from December 1963 to January 1968 and from May 1973 
to January 1994.  The Veteran's reserve service encompassed 
two periods of war, the Vietnam Era and the Persian Gulf War.  
Although some of the Veteran's Reserve service was during a 
period of war, the Veteran's service during those periods are 
not considered active military service such as to warrant 
entitlement to pension benefits.

The Board recognizes that the Veteran's periods of ACDUTRA 
have not been specifically verified for his Reserve service; 
nonetheless, a review of the claims file shows that the 
Veteran was not discharged from the Reserves due to a 
disability from a disease or injury that was incurred on 
ACDUTRA during a period of war.  Furthermore, all of the 
Veteran's service-connected disabilities were related to his 
period of active duty service between January 1962 and 
December 1963.  As noted above, 38 C.F.R. § 3.6(a) 
specifically exempts ACDUTRA from the definition of active 
military service, except for periods of "active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty."  Therefore, the Veteran's period of ACDUTRA 
does not qualify the appellant for death pension benefits.

In sum, the Board concludes that the Veteran did not have 
active military service during a period of war, which would 
form a basis for the appellant's eligibility for VA pension 
benefits.  Accordingly, the claim must be denied as a matter 
of law.  Sabonis, 6 Vet. App. at 430.



*	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


